

115 HR 6273 IH: To amend the Public Health Service Act to ensure appropriate care by certain 340B covered entities for victims of sexual assault, and for other purposes.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6273IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mrs. Mimi Walters of California (for herself and Mr. Walden) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to ensure appropriate care by certain 340B covered entities
			 for victims of sexual assault, and for other purposes.
	
		1.Requirements for certain 340B covered entities relating to hospital care for victims of sexual assault
 (a)In generalSection 340B(a) of the Public Health Service Act (42 U.S.C. 256b(a)) is amended— (1)in paragraph (4)(L)—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and adding ; and; and
 (C)by adding at the end the following new clause:  (iv)in the case of such a hospital that has an emergency department and, as of the date that is 12 months after the date of enactment of this clause, has not been designated as a SAFE-ready facility under paragraph (11)(B)—
 (I)takes such actions as necessary to become so designated not later than the date that is 24 months after such date of enactment; and
 (II)during the period beginning on the date that is 12 months after such date of enactment and ending on the date that such hospital becomes so designated, has adopted and enforces a policy, with respect to visits to the emergency department of such hospital during such period, to ensure compliance with the requirements of paragraph (11) and meets the requirements of such paragraph.; and
 (2)by adding at the end the following new paragraph:  (11)Requirements of certain covered entities relating to examination and treatment for victims of sexual assault (A)In generalIn the case of a covered entity described in paragraph (4)(L) that has an emergency department and, as of the date that is 12 months after the date of enactment of this subparagraph, has not been designated as a SAFE-ready facility under subparagraph (B), for purposes of clause (iv)(II) of such paragraph, the requirements of this paragraph, with respect to visits to the emergency department of such entity during the period described in such clause (iv)(II), are the following:
 (i)TreatmentIf any individual comes to the emergency department of such entity for treatment relating to sexual assault, the entity shall—
 (I)inform the individual that the entity is not a SAFE-ready facility; (II)provide the name and location of the closest SAFE-ready facility to the entity;
 (III)inform the individual that the individual may elect— (aa)to receive treatment at the entity; or
 (bb)to be stabilized and transferred to the facility described in subclause (II); and (IV)in the case that the individual elects to be transferred under subclause (III)(bb)—
 (aa)obtain the individual’s written consent for the transfer; (bb)contact the facility described in subclause (II) to confirm that a sexual assault forensic examiner is available at the facility; and
 (cc)stabilize and transfer the individual, at no cost, to such facility using official transportation of the entity.
 (ii)Plans regarding staff training and transfers to SAFE-ready facilitiesNot later than the date that is 12 months after the date of enactment of this clause, the entity shall develop and implement—
 (I)a plan to train relevant personnel on sexual assault forensic evidence collection; and (II)a plan for transferring individuals to SAFE-ready facilities, in accordance with the requirements of clause (i)(IV).
									(B)SAFE–ready designation
 (i)In generalThe Secretary shall designate a covered entity described in paragraph (4)(L) as a SAFE-ready facility if the entity employs or contracts with sexual assault forensic examiners such that a sexual assault forensic examiner is available or on call 24 hours per day, every day of the year.
 (ii)Publication of dataThe Secretary shall publish on the public website of the Department of Health and Human Services a list of each covered entity designated as a SAFE-ready facility under this subparagraph, including the address of such entity. The Secretary shall update such list annually.
 (C)DefinitionIn this paragraph, the term sexual assault forensic examiner means— (i)a trained sexual assault nurse examiner; or
 (ii)a physician with specialized training on conducting a medical-forensic examination.. (b)Conforming amendmentSection 340B(a)(4)(M) of the Public Health Service Act (42 U.S.C. 256b(a)(4)(M)) is amended by striking meet the requirements of subparagraph (L), including the disproportionate share adjustment percentage requirement under clause (ii) of such subparagraph, and inserting meet the requirements of clauses (i) through (iii) of subparagraph (L).
			